In re Hebert, Timothy; — Defendant(s); applying for writ of certiorari and/or Review; to the Court of Appeal, Third Circuit, No. CA90-0735; Parish of Lafayette, 15th Judicial District Court, Div. “K”.
Prior report: La.App., 566 So.2d 1051.
Granted and remanded to the court of appeal for briefing, argument and an opinion on whether relator’s actions constituted sufficient notice of opposition to the adoption.
DENNIS, J.,
joins in the court's action believing the natural father has asserted a constitutionally protected interest of which he was deprived without an adequate hearing.
WATSON, LEMMON, and HALL, JJ., dissent believing the dismissal by the court of appeal was correct.